Title: To John Adams from John Quincy Adams, 11 February 1806
From: Adams, John Quincy
To: Adams, John



Washington 11. February 1806.

Since the date of your favour of the 29th: ulto: you have doubtless received many additional documents confirming your opinion of the system of policy prevalent here in relation to our foreign affairs—Unqualified submission to France, and unqualified defiance of Great Britain, are indeed the two pillars upon which our measures are to rest—And numerous as the proofs are which you will have of these facts, you have probably still no conception of the extremes to which it has already been carried—The prohibition of the trade to St: Domingo is now upon its last Stage in Senate, and in all probability before I close this Letter will be pass’d. But this is nothing comparatively speaking—The general tendency of opinions and passions which govern our Administration, has always been such that this course might have been expected from the commencement of our Session; but all the events which have recently occurr’d in Europe, and the knowledge of which has come to us since our meeting have very powerfully contributed to confirm this course of measures—Our people have indeed an enthusiastic opinion of the power of France; and if there could before have remained any doubt of the foundation upon which that opinion stands, what can be replied to the proofs of Bonaparte’s Armies in Vienna; and the whole Austrian Empire sinking before them, almost without a struggle of resistance—The Continent of Europe it cannot be questioned, is not only prostrate at the feet of France, but to all appearance irretrievably subdued—How long the insular situation of Great Britain, and her naval force will enable her to bear up against this universal suppression, is not easy to say, but that she too must sink sooner or later under such a mass and impetus of force can hardly be questioned—
I know not to what extent France will avail herself of the situation in which she stands to dictate humiliation or submission to us; but this I have no reason to doubt; that whatsoever she shall please to command, we shall comply with.
There is only one doubt yet remaining upon my mind, as to the ruling principle of our foreign policy, and that is whether in the terrors we are assuming against Great Britain, there is not as much or more of vapour than of substance—There are some indications which might lead to the conclusion that when we come to the critical moment we shall not be so terrible, as we now threaten—The tables of both Houses are loaded with Motion upon Motion, for non-intercourse, for non-importation, for Navigation Acts, for retaliation and reprizal, for confiscation of debts, and for everything that can exhibit temper against the British, but to all this there is, besides the opposition which it will meet from reasonable quarters, there is a vast body of opposition lurking among the friends of the Administration itself—All the quakerish Members of both Houses, are averse to anything that looks even by a squint, towards energy—Being for Peace all the world over they begin to discover that these measures may give Offence to Great-Britain, and they think the only course to be pursued is neotiation—Besides this the members from the Southern States discover reluctance to agree upon anything which may obstruct the freedom of their trade, in foreign ships, or affect the exportation of their cotton—It is obvious that great efforts are making to stimulate the passions of the people, and to lash into fermentation the blood of their Representatives—but it is not yet equally clear that this plan will be so far successful, as to shew itself in the form of Law.
By one of the documents enclosed you will perceive that Mr. J. Randolph has renewed his motion for an Amendment to the Constitution making the judges removable, upon the address of the two Houses—It is probable this will pass by a competent proportion of votes in the House of Representatives—What will be its fate in Senate, I am unable to foresee.
The Supreme Court of the United States is now in Session—All the Judges are here excepting Mr: Chase, who is very ill at Baltimore—Judge Cushing is also unwell and has hitherto not been able to take his seat. The Court did not sit untill Saturday, a competent number of the judges not having arrived untill then—I am so confined by my attendance in Senate, and upon the business transacting in Senate, that I shall not be able to attend the Court as I should wish.
The pressure of business has also forcibly driven my classical studies from my head—I do indeed still appropriate about an hour a day to that object, but it is little better than a lost hour; the studies of a Scholar, require a mind at ease; a vacant mind—or at least a mind not engross’d by other objects—But when the questions of public import, and measures of national deliberation take hold of my mind, and have warmly engaged me nine or ten hours in the day, I lose entirely the power of abstraction, and the means of studying the poetry, history, or languages of antiquity—A similar cause will I hope excuse any incoherence which you may frequently perceive in my letters to you and my other friends from this place—I am obliged to write in the midst of debates to which I cannot avoid giving more or less of attention at the very time I am writing—At this moment for instance Dr: Mitchill is giving us a dissertation upon Saltpetre, and telling us of all the rocks, dens, caves, fens, and mountain sides where it is to be found in the United States—On a bill to prohibit the exportation of arms and ammunition—The St: Domingo trade Bill has been recommitted to a select Committee for Amendment.
We are all well, as are Mr: Cranch & Mr: Quincy, and their families—With my affectionate remembrance to my dear mother, & children, and all other friends I remain ever faithfully yours.
